IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

COREY R. CAPEHART,                    NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D13-5246

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 13, 2014.

An appeal from the Circuit Court for Leon County.
Jackie L. Fulford, Judge.

John Edward Eagen of The Law Office of John Eagen, P.A., Tallahassee, for
Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, and Samuel Steinberg, Assistant
Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      In this direct appeal from a criminal judgment and sentence, Appellant raises

two issues. The first issue, which relates to an alleged error in the sentencing

process, is without merit, and we do not discuss it further. In the second issue,
Appellant contends that the trial court committed a sentencing error by imposing

an illegal sentence that included a “no early termination” provision as a condition

of his probation. Under Florida Rule of Appellate Procedure 9.140(e), we are not

permitted to consider this claim because it was not preserved for appellate review

by a contemporaneous objection or motion to correct sentencing error pursuant to

rule 3.800(b), Florida Rules of Criminal Procedure. See Jackson v. State, 983 So.

2d 562, 568-69 (Fla. 2008).

      Accordingly, we affirm Appellant's judgment and sentence. However, we do

so without prejudice to Appellant’s raising the unpreserved claim in a proper

motion for postconviction relief. See Hope v. State, 134 So. 3d 1044, 1046 (Fla.

1st DCA 2013).

      AFFIRMED.

LEWIS, C.J., BENTON and RAY, JJ., CONCUR.




                                        2